PER CURIAM
Defendant appeals from the revocation of his probation, arguing that the record does not support a finding that he Imowingly, voluntarily and intelligently waived his right to counsel. The state concedes that the trial court’s failure to advise defendant of his right to counsel requires reversal of his convictions. See generally State v. Meyrick, 313 Or 125, 831 P2d 666 (1992). We agree that the record does not show that defendant knowingly, voluntarily and intelligently waived his right to counsel. We therefore accept the state’s concession of error.
Reversed and remanded.